IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

SOLIS ANGOL,                        NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-1368

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 28, 2014.

An appeal from the Circuit Court for Alachua County.
Ysleta W. Mcdonald, Judge.

Stacy A. Scott, Public Defender, and Susan A. Ward, Assistant Public Defender,
Gainesville, for Appellant.

No appearance for Appellee.




PER CURIAM.

      Upon consideration of appellant’s response to the Court’s order of July 9,

2014, the Court has determined that its jurisdiction was not timely invoked. See

Grant v. State, 102 So. 3d 668 (Fla. 1st DCA 2012). Accordingly, the appeal is

dismissed.

PADOVANO, WETHERELL, and MAKAR, JJ., CONCUR.